Judgment, Supreme Court, New York County (Murray Mogel, J., at pretrial Wade hearing; Alvin Schlesinger, J., at jury trial), rendered September 25, 1990, convicting defendant of attempted robbery in the second degree and assault in the third degree, and sentencing him, as a second violent felony offender, to concurrent terms of 2 Vi to 5 years and 1 year, respectively, unanimously affirmed.
The hearing court properly exercised its discretion in denying defendant’s application to compel testimony by the arresting officer’s partner, as evidence at the hearing indicated that the complainant’s on-the-scene identification of defendant, not prompted by police action, presented no question of sugges*700tiveness (People v Chipp, 75 NY2d 327, 338-339, cert denied 498 US 833). Concur—Sullivan, J. P., Carro, Kupferman and Rubin, JJ.